UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-7488


PAUL CROSS,

                 Petitioner - Appellant,

          v.

M CRUZ, Warden FCI Williamsburg,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Terry L. Wooten, Chief District
Judge. (1:14-cv-00089-TLW)


Submitted:    February 25, 2015            Decided:   March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Cross, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Paul     Cross,    a   federal    prisoner,     appeals    the    district

court’s orders accepting the recommendation of the magistrate

judge    and   denying   relief     without   prejudice   on    his    28   U.S.C.

§ 2241 (2012) petition, and denying his motion to alter or amend

the     judgment.       We   have    reviewed   the   record     and    find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.              Cross v. Cruz, No. 1:14-cv-00089-TLW

(D.S.C. July 2, 2014; Sept. 29, 2014).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                        2